  Case: 1:17-md-02804-DAP Doc #: 2600 Filed: 09/13/19 1 of 3. PageID #: 414160




                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION
      OPIATE LITIGATION                                               MDL No. 2804

  The County of Summit, Ohio, et al. v.                          Case No. 1:17-md-2804
      Purdue Pharma L.P., et al.
        Case No. 18-op-45090                                     Hon. Dan Aaron Polster

The County of Cuyahoga, et al. v. Purdue
          Pharma L.P., et al.
        Case No. 17-op-45004



      JOINDER OF PURDUE IN POSITION PAPER OF CERTAIN DEFENDANTS
     REGARDING RIGHT TO JURY TRIAL ON PLAINTIFFS’ NUISANCE CLAIMS

       Purdue Pharma L.P., Purdue Pharma Inc., and the Purdue Frederick Company respectfully

join in the Position Paper of Certain Defendants Regarding the Right to Jury Trial on Plaintiffs’

Nuisance Claims ([Dkt. 2599] (“Position Paper”)), which was submitted in response to the Special

Master Cohen’s September 10, 2019 request. That Position Paper is incorporated herein as to

Purdue.

Dated: September 13, 2019

                                            By: /s/ Mark S. Cheffo
                                            Mark S. Cheffo
                                            Sheila L. Birnbaum
                                            Hayden A. Coleman
                                            DECHERT LLP
                                            Three Bryant Park
                                            1095 Avenue of the Americas
                                            New York, NY 10036
                                            Tel: (212) 698-3500
                                            Mark.Cheffo@dechert.com
                                            Sheila.Birnbaum@dechert.com
                                            Hayden.Coleman@dechert.com

                                            Attorneys for Purdue Pharma L.P.,

                                               1
Case: 1:17-md-02804-DAP Doc #: 2600 Filed: 09/13/19 2 of 3. PageID #: 414161



                                  Purdue Pharma Inc., and
                                  The Purdue Frederick Company




                                     2
Case: 1:17-md-02804-DAP Doc #: 2600 Filed: 09/13/19 3 of 3. PageID #: 414162



                             CERTIFICATE OF SERVICE

    I certify that the foregoing was served via the Court’s ECF system to all counsel of record.



                                          By: /s/ Mark S. Cheffo
                                          Mark S. Cheffo




                                             3
